Citation Nr: 0510797	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, to include as secondary to a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability, to include as secondary to a left knee 
disability.

3.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling for 
severe impairment under Diagnostic Code 5257, less 10 percent 
for disability which pre-existed service.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

5.  Entitlement to an earlier effective date for an increased 
rating for a left knee disability.

(The matter of whether the May 1983 Board decision that 
denied a rating in excess of 20 percent for a left knee 
disability contains clear and unmistakable error (CUE), 
insofar as the Board decision deducted 10 percent from the 
rating of a left knee disability, resulting in a rating of 20 
percent rather than 30 percent, will be addressed by the 
Board today in a separately issued decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

  
INTRODUCTION

The veteran served on active duty from August 1972 to May 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) dated in February 
1999, November 1999, November 2000, and January 2001.  These 
decisions denied service connection for a right knee 
disability (November 1999); found that new and material 
evidence had not been received to reopen a claim for a low 
back disability (November 1999, November 2000); declined to 
assign a rating in excess of 20 percent for "other 
impairment" of the left knee (February 1999); and assigned a 
separate 10 percent rating for arthritis for the left knee, 
effective July 1997 (January 2001).

In a separate decision issued today, the Board has found that 
a Board decision issued in May 1983 contained clear and 
unmistakable error (CUE), insofar as it deducted 10 percent 
from the rating of a left knee disability, resulting in a 
rating of 20 percent rather than 30 percent.  This will have 
significant impact with respect to the claims for increased 
ratings, and an earlier effective date for increased ratings, 
for the veteran's left knee disability.  These matters are 
discussed further in the REMAND appended to this decision.

The veteran has raised the issue of clear and unmistakable 
error in RO rating decisions dated February 1981 and later.   
The Boards' finding of CUE in the Board's May 1983 decision 
renders these claims for findings of RO CUE moot.

Although the RO appears to have implicitly reopened the 
claims for service connection for a right knee disability (in 
November 1999) and a low back disability (in November 2003), 
and denied entitlement of these claims on the merits, the 
Board of Veterans' Appeals (Board) must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issues have been characterized as 
noted on the title page.

The claims for service connection for a low back disability 
and a right knee disability are reopened by the Board 
decision below and are addressed in the remand appended to 
this decision.

The issues of 1) entitlement to service connection for a low 
back disability, to include as secondary to a left knee 
disability; 2) entitlement to service connection for a right 
knee disability, to include as secondary to a left knee 
disability; 3) entitlement to an increased rating for a left 
knee disability, currently rated as 30 percent disabling for 
severe impairment under Diagnostic Code 5257, less 10 percent 
for disability which pre-existed service; 4) entitlement to a 
rating in excess of 10 percent for traumatic arthritis of the 
left knee; and 5) entitlement to an earlier effective date 
for an increased rating for a left knee disability are 
addressed in the REMAND portion of this action.  The issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 
FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of January 1983 notification of January 1983 
RO rating decisions denying service connection for a low back 
disability and a right knee disability. 

2.  Since the January 1983 unappealed RO denial of the claims 
for service connection for a low back disability and a right 
knee disability, evidence was received which was not 
previously before agency decisionmakers and which bears 
directly and substantially upon the specific matters under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 


CONCLUSIONS OF LAW

1.  The January 1983 RO determinations that denied claims for 
service connection for a low back disability and for a right 
knee disability are final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the January 1983 RO rating 
decisions denying service connection for a low back 
disability and a right knee disability, which were the last 
final denials with respect to these issues, is new and 
material; the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2001) (as effective for 
claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In the present case, the Board reopens claims for benefits 
sought on appeal.  Under these circumstances, which are only 
of benefit to the claims, there is no prejudice to the 
veteran in adjudicating the applications to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claims Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's applications to reopen his 
claims were filed prior to August 29, 2001; consequently, the 
version of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a January 1983 letter 
notifying him of the unfavorable RO rating determinations 
denying service connection for a low back disability and a 
right knee disability.  Thus, these determinations became 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Since that time, the RO has received ample evidence of 
current right knee and low back disabilities; a January 1998 
opinion from a VA clinician that the veteran has degenerative 
joint disease of multiple joints possibly secondary to his 
altered gait; a March 1998 medical opinion from a clinician 
at Tripler Army Medical Center that the veteran had hip and 
back symptoms secondary to gait alteration form his left foot 
and knee; a September 1999 opinion of a VA staff physician 
that the veteran's degenerative joint disease of the right 
knee is secondary to his left knee; a March 2001 medical 
opinion from a VA physician that there may be a relationship 
between the veteran's left knee, right knee, his gait, and 
the effect on his back; and an April 2003 medical opinion 
from a VA physician that the veteran's low back pain may be 
attributable to his 1973 in-service hospitalization for a 
left knee injury. 

The Board finds that the new supporting medical evidence is 
new and material evidence.  It is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matters under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, reopening of the claims for service connection 
for a low back disability and for a right knee disability is 
warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal as to this issue is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened; 
the appeal as to this issue is granted to this extent only.


REMAND

In a report of  a May 2003 VA examination, the examiner 
opined that the veteran's right knee disability was "clearly 
not service connected."  He also opined that the veteran had 
no significant disability of the right knee.  Since that 
time, February private 2004 X-rays have demonstrated mild 
medial compartment narrowing in the right knee, and an 
October 2004 private MRI has revealed a small tear of the 
anterior horn of the lateral meniscus of the right knee, 
extending through the articular surface; and a small cortical 
fracture on the lateral tibial plateau, extending for a short 
distance into the tibial metaphysis.  Additionally, the May 
2003 VA examiner did not address the question of the whether 
the right knee disability was caused or aggravated by the 
service-connected left knee disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Further, it appears 
unlikely the examiner reviewed or considered the other 
medical opinions of record, including a March 2001 medical 
opinion from a VA physician that there may be a relationship 
between the veteran's left knee, right knee, his gait, and 
the effect on his back; a September 1999 VA staff physician's 
opinion that the veteran's degenerative joint disease of the 
right knee is secondary to his left knee; and a January 1998 
opinion from a VA clinician that the veteran has degenerative 
joint disease of multiple joints possibly secondary to his 
altered gait.  Based on the foregoing, the Board finds that a 
new VA examination and medical opinion is required for 
resolution of the issue of entitlement to service connection 
for a right knee disability.  See 38 U.S.C.A. § 5103A(d).

The veteran also seeks service connection for a low back 
disability.  In his initial report, the May 2003 VA examiner 
indicated that he could not locate certain medical records of 
VA treatment shortly after service, and opined that if the 
veteran had received treatment for his low back several 
months after being released from active service, "then his 
lower back more likely than not would be service connected."  
However, after the RO located the appropriate records in the 
claims file for the examiner and asked the examiner for a 
follow-up opinion, he opined in a November 2003 addendum that 
"[t]here is still appears to be no indication that the back 
pain began while the veteran was on active duty and so it is 
still more likely than not that the back condition is not 
service connected."  However, the examiner did not address 
the question of the whether the low back disability was 
caused or aggravated by the service-connected left knee 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).   Further, it appears unlikely that he reviewed or 
considered the other medical opinions of record, including a 
March 1998 medical opinion from a clinician at Tripler Army 
Medical Center that the veteran had hip and back symptoms 
secondary to gait alteration from his left foot and knee; an 
April 2003 medical opinion from a VA physician that the 
veteran's low back pain may be attributable to his 1973 in-
service hospitalization for a left knee injury; a March 2001 
medical opinion from a VA physician that there may be a 
relationship between the veteran's left knee, right knee, his 
gait, and the effect on his back; and a January 1998 opinion 
from a VA clinician that the veteran has degenerative joint 
disease of multiple joints possibly secondary to his altered 
gait.  Based on the foregoing, the Board finds that a new VA 
examination and medical opinion is required for resolution of 
the issue of entitlement to service connection for a low back 
disability.  See 38 U.S.C.A. § 5103A(d).
 
As for the veteran's claim for an increased rating for the 
left knee, his condition has clearly worsened, to the point 
where the veteran required and underwent a complex total left 
knee arthroplasty in August 2004.  In situations such as 
this, where the service-connected disability in question has 
obviously undergone an increase in severity since the time of 
his last examinations, the recent VA examination reports are 
not considered to be adequate.  See, e.g., VAOPGCPREC 11-95 
(April 7, 1995).  Therefore, a new VA examination addressing 
the current severity of the veteran's left knee disability is 
warranted.  

In a separate decision issued today by the Board, the Board 
found that the May 1983 Board decision that denied a rating 
in excess of 20 percent for a left knee disability contains 
clear and unmistakable error, insofar as it deducted 10 
percent from the rating of a left knee disability, resulting 
in a rating of 20 percent rather than 30 percent.  The May 
1983 Board decision is revised accordingly.  With respect to 
the veteran's claim for an earlier effective date for an 
increased rating for a left knee disability, the Board's 
finding that the May 1983 Board decision contains clear and 
unmistakable error leaves the status of the earlier effective 
date claim unclear.  The RO should re-rate the veteran's left 
knee disability in light of today's separate decision finding 
Board CUE in May 1983, and thereafter ask the veteran if his 
appeal for an earlier effective date for an increased rating 
for a left knee disability has been resolved to his 
satisfaction, and if not, what additional benefits he seeks 
with respect to the earlier effective date claim.  If he 
feels the appeal has not been resolved, the RO should inform 
the veteran as to what the evidence must show to substantiate 
his claim.  See 38 C.F.R. § 3.159(b).

Accordingly, this case is REMANDED for the following action:

1.  The RO should re-rate the veteran's 
left knee disability in light of the 
Board's finding of CUE in a May 1983 
Board decision, and should contact the 
veteran to establish whether this 
satisfies his appeal for an earlier 
effective date for an increased rating 
for a left knee disability.  If not, the 
RO should ask the veteran what additional 
benefits the veteran is seeking with 
respect to the earlier effective date 
claim.

If the veteran and his representative 
indicate that the appeal for an earlier 
effective date is not satisfied after re-
rating pursuant to the finding of CUE in 
a May 1983 Board decision, the RO should 
inform the veteran as to what the 
evidence must show in order to establish 
the additional benefits (if any) he seeks 
on appeal with respect to the earlier 
effective date claim.  38 C.F.R. 
§ 3.159(b).

2.  The RO should ensure that all records 
of treatment contended to be relevant 
have been obtained for the veteran's 
claims for service connection for a right 
knee disability and a low back 
disability, and his claim for an 
increased rating for a left knee 
disability.  This should include relevant 
records of treatment as to his condition 
both before and after his complex total 
left knee arthroplasty in August 2004.

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded a VA orthopedic 
examination, by a clinician  other than 
the one who performed the May 2003 VA 
examination of the veteran, for the 
purposes of determining the current 
severity of his service-connected left 
knee disability, and whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
his current right knee and low back 
disabilities began during service, or are 
related to some incident of service, or 
are caused or aggravated by his left knee 
disability.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the following:

1) evidence of current right knee and low 
back disabilities (to include an October 
2004 MRI of the right knee and February 
2004 X-rays of the right knee); 2) May 
2003 and November 2003 VA examiners' 
reports; 3) an April 2003 medical opinion 
from a VA physician that the veteran's low 
back pain may be attributable to his 1973 
in-service hospitalization for a left knee 
injury; 4) a March 2001 medical opinion 
from a VA physician that there may be a 
relationship with the veteran's left knee, 
right knee, his gait, and the effect on 
his back; 5) a September 1999 VA staff 
physician's opinion that the veteran's 
degenerative joint disease of the right 
knee is secondary to his left knee; 6) a 
March 1998 medical opinion from a 
clinician at Tripler Army Medical Center 
that the veteran had hip and back symptoms 
secondary to gait alteration from his left 
foot and knee; 7) a January 1998 opinion 
from a VA clinician that the veteran has 
degenerative joint disease of multiple 
joints possibly secondary to his altered 
gait; 8) a January 1983 VA X-ray report of 
the low back showing a transitional 
vertebrae to the lumbosacral junction and 
minor anterior degenerative changes at L4-
L5; 9) a June 1982 VA record of treatment 
for low back pain, which also includes 
complaints of right knee pain; 10) VA 
records of treatment for low back problems 
in January 1981; and 11) the service 
medical records. 

For the veteran's low back and right 
knee, the examiner should describe the 
nature of the veteran's present 
disability and opine whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the right knee or low back disabilities 
began during service, are related to any 
incident of service, or are caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected left knee disability.  

The examiner should perform full range of 
motion studies of the left knee and 
comment on the functional limitations of 
the service-connected left knee caused by 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the left knee.  Specifically, after 
determining the range of motion of the 
left knee, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.  

The examiner should also conduct any 
medically appropriate tests for 
instability and note the extent of 
instability upon physical examination.

4.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

5.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

In rating the veteran's left knee 
disability, the RO should addresses the 
rating criteria for assignment of ratings 
under both Diagnostic Code (DC) 5260 
(leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of 
extension).  See VAOPGCPREC 9-2004. The 
RO should also consider all other 
pertinent rating codes for evaluation of 
the veteran's left knee disability. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


